DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotzain et al. (US 2010/0270291) (“Kotzain”).
With regard to claim 1, fig. 1 of Kotzain disclose a microwave processing apparatus, including: a cavity resonator 10 having a cavity 19 that forms a standing wave of a microwave 11; and a dielectric portion 14 disposed occupying at least one-fifth of a volume of the cavity 19, in the cavity 19, wherein an object 27 to be processed that can be put in and out of the cavity resonator 10 is disposed in the cavity resonator 10, and the object 27 to be processed is processed by the standing wave (“microwave radiation”, par [0034]).
With regard to claim 2, fig. 1 of Kotzain discloses a dielectric loss factor of the object to be processed 27 is Em" and the dielectric loss factor of the dielectric portion 14 is Ed", the microwave processing apparatus satisfies Em" > Ed" (“dielectric materials exhibiting low absorbance for the microwave radiation”, par [0020]).
	With regard to claim 3, fig. 1 of Kotzain discloses that the object 27 to be processed is disposed at a position where an electric field strength or a magnetic field strength in the cavity resonator 10 becomes locally maximum.
With regard to claim 4, fig. 1 of Kotzain discloses that the object 27 to be processed is disposed in a tube 24 disposed in the cavity resonator 10, and the object 27 to be processed that is filled in 27 or continuously introduced into the tube 24 is processed by the microwave 11.
With regard to claim 5, fig. 1 of Kotzain discloses that when a resonance frequency of the cavity resonator 10 is f and a speed of light in vacuum is c, a wavelength lambda of the microwave propagating in the air is expressed as λ=c/f, and a maximum dimension L1 of the cavity 19 satisfies L1<λ/√2.
With regard to claim 6, fig. 1 of Kotzain discloses when a wavelength of the microwave propagating in the air is λ, and a diameter of an equivalent volume sphere of the cavity resonator 10 calculated as a cubic root of an internal volume V of the cavity 19 is L2, the cavity resonator 10 satisfies L2 < λ /N2.
With regard to claim 7, fig. 1 of Kotzain discloses that the cavity resonator 10 is a cylindrical (“cylindrical waveguide”, par [0026]) resonator 10 with the cavity 19 of diameter D and height H, which forms a standing wave in TMmno mode, and when a resonance frequency of the cavity resonator 10 is f and a speed of light in vacuum is c, a wavelength λ of the microwave propagating in the air is expressed λ = c/f. and the cavity resonator satisfies D < {(m + n) x λ }/ √ 2, in which m is an integer of 0 or more, and n is an integer of 1 or more.
With regard to claim 8, fig. 1 of Kotzain discloses that the cavity resonator 10 is a rectangular resonator (“rectangular waveguide”, claim 5 of Kotzain) with the cavity 19 of width W1, depth W2, and height H, which forms a standing wave in TMmno mode, and when a resonance frequency of the cavity resonator 10 is f and a speed of light in vacuum is c, a wavelength λ of the microwave propagating in the air is expressed as λ = c/f, and the cavity resonator satisfies Wl < {(m + n) x k"/2 and W2 < {(m + n) x }/N2, in which m is an integer of 0 or more, and n is an integer of 1 or more.
With regard to claim 9, fig. 1 of Kotzain discloses that the cavity resonator 10 is a polygonal resonator (“rectangular waveguide”, claim 5 of Kotzain) with the cavity of cross-sectional area S and height H, which forms a standing wave in TMmno mode, and when a resonance frequency of the cavity resonator 10 is f and a speed of light in vacuum is c, a wavelength λ, of the microwave propagating in the air is expressed as λ = c/f, and a square root value L3 of the cross-sectional area S satisfies L3 < {(m + n) x }/N2, in which m is an integer of 0 or more, and n is an integer of 1 or more.
With regard to claim 10, fig. 1 of Kotzain disclose that the cavity resonator 10 is a rectangular resonator (“rectangular waveguide”, claim 5 of Kotzain)  that forms a standing wave in TEon mode, and when a length in a microwave traveling direction in the cavity is Lm, a length in a direction in which an electric field changes is Le, a resonance frequency of the cavity resonator 10 is f and a speed of light in vacuum is c. a wavelength λ of the microwave propagating in the air is expressed as λ = c/f, and the cavity resonator 10 satisfies Le < λ/√2 and Lm<(n×λ)/√2. in which n is an are integers integer of 1 or more.
With regard to claim 11, fig. 1 of Kotzain discloses the dielectric portion 14 has a relative dielectric constant of 1.5 or more and a dielectric loss factor of 0.1 or less (“PEEK”, par [0021]).
With regard to claim 12, fig. 1 of Kotzain discloses that the object 27 to be processed is a gas, a liquid (“filling”, par [00327]), or a solid.
With regard to claim 13, fig. 1 of Kotzain discloses that the microwave processing apparatus 11 is a chemical reactor that processes the object 27 to be processed with the microwave (“microwave radiation”, par [0038]), to cause a chemical reaction (“chemical reactions”, par [0002]).
With regard to claim 14, fig. 1 of Kotzain discloses using the microwave processing apparatus 11 to process the object 27 to be processed by the standing wave of a microwave (“microwave radiation”, par [0038]).
With regard to claim 15, fig. 1 of Kotzain discloses using the microwave processing apparatus 11 to cause a chemical reaction (“chemical reactions”, par [0002]) by processing the object 27 to be processed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             5/6/2022